DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s elected Group I: Claims 1, 4-6, 8, 10-13, 15-18, and 21 and the species the first alternative, wherein A) is bisphenol A dithiocarbonate, B) is pentamethylene diamine, C) is butanediol dimethacrylate, in the reply filed on 01/13/2022.
Claims 7, 9, 14, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/13/2022.
Thus, Claims 1, 4-5, 8, 10-13, 15-18, are elected and being examined.	

Response to Amendment
The previous rejection of Claims 1, 10-13, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6-and 12, of copending Application No. 17/270187 (App. No. 17/270187) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-6, 10, 11-13, 15-18, under 35 U.S.C. 102(a)(1) as being anticipated by Kulshrestha et al., “Cyclic dithiocarbonates: novel in situ gelling biomaterials,” PMSE Preprints, vol. 101, (2009), STN abstract. (Hereinafter Kulshrestha) is/are withdrawn in light of the Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 8, 11-13, 15, 17, 18, and 21, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-27, 29-33, and 35-40, of copending Application No. 17/257749 (App. No. 17/257749). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teach each and every component and reads upon the claims in an anticipatory fashion.
Claims 1, 4-6, 8, 11-13, 15, 17, 18, and 21, of the present application are taught by claims 26-27, 29-33, and 35-40, of App. No. 17/257749, which teaches the bonding process combining compound A, compound B and optionally compound C, wherein compound A has the formula 
    PNG
    media_image1.png
    113
    366
    media_image1.png
    Greyscale
, wherein n is 1-10, and A is -Ph-CRaRb-Ph-, wherein Ra and Rb are C1-C4 alkyl, (claim 26, 27,  29-33, 35-36), wherein compound B has two primary amine groups (claims 37-38), and compound C is a trimethylolpropane tri(meth)acrylate (claim 39-40).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-6, 11-12, 17, 18 and 21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 10, 11, of copending Application No. 17/309199 (App. No. 17/309199). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teach each and every component and reads upon the claims in an anticipatory fashion.
Claims 1, 4-6, 11-12, 17, 18 and 21, of the present application are taught by claims 1-5 of App. No. 17/309199 which teaches a process a composition comprising compound A, compound B, and optionally compound C (claim 1), wherein compound A has the formula 
    PNG
    media_image2.png
    238
    273
    media_image2.png
    Greyscale
wherein Z is an n-valent organic group, n is 2, R1b to R4b are linking groups to Z, or hydrogen (claim 2), wherein compound B has at least one primary amino group (claim 1), and compound C has at least one ethylenically unsaturated group (claim 3-5). Compound A has the formula 
    PNG
    media_image3.png
    122
    275
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    117
    156
    media_image4.png
    Greyscale
. (claims 12 and 13).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 11-13, 17, 18, and 21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 10, 15-16, of US 11,365,289 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teach each and every component and reads upon the claims in an anticipatory fashion.
Claims 1, 6, 11-13, 17, 18, and 21, of the present application are taught by claims 1-4, 10, 15-16, of US 11,365,289 B2 which teaches a process of preparing a prepolymer comprising a urethane group by reacting compound A with compound B and optionally compound C (claim 1), wherein compound A has the formula 
    PNG
    media_image5.png
    155
    199
    media_image5.png
    Greyscale
 wherein Z is an n-valent organic group, n is 2, R1b to R4b are linking groups to Z, or hydrogen (claim 2), compound B has 1-5 primary amine groups (claim 1 and 3), and compound C has at least one  non-aromatic, ethylenically unsaturated (claim 1 and 4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 6, 11-13, 17, 18, and 21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 10-12, of US Pat. No. 11,384,207 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because as cited below, the claims teach each and every component and reads upon the claims in an anticipatory fashion.
Claims 1, 6, 11-13, 17, 18, and 21, of the present application are taught by claims 1-4, 10-14,of US Pat. No. 11,384,207 B2 which teaches reacting compound A, compound B and optionally compound C (claim 1), wherein compound A is 
    PNG
    media_image6.png
    199
    241
    media_image6.png
    Greyscale
 wherein Z is an n-valent organic group, n is 2, R1b to R4b are linking groups to Z, or hydrogen (claim 2), compound B has 1-5 primary amine groups (claim 1 and 3), and compound C has at least one  non-aromatic, ethylenically unsaturated (claim 1 and 4).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4-6, 8, 10-12, 15, 16, 17-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2468791 A1 to Bracht et al. (hereinafter Bracht).

Regarding claims 1, 4-6, 8, 10-12, 15, 17-18, Bracht teaches a curable epoxy resin formulation comprising a component A obtained by mixing an epoxy resin and a thiocarbonate (para 77), wherein the thiocarbonate used in the invention is the 1,3-oxathiolan-2-one , i.e. the monothiocarbonate (para 20, See also (Ic) of Table 1, and (IIIc) of Table 2), and a curing component B with an amine hardener composition comprising a cycloaliphatic or aliphatic diamine curing agent such as isophoronediamine (IPDA) (para 51 and Examples, para 80 and 81), wherein the above component A and B are mixed together, and reacted/cured (para 90-91), which meets the claimed polymer, composition and the process of claims 1, 15, 17, and 18. Bracht further teaches the epoxy resin is preferably 
    PNG
    media_image7.png
    138
    473
    media_image7.png
    Greyscale
(para 44), which meets the claimed compound (C) having two groups that react with SH as cited in claim 1, 11, 12, the thiocarbonate has the formula 
    PNG
    media_image8.png
    225
    496
    media_image8.png
    Greyscale
 , (para 31), wherein Z1a=O, Z2a=S and Z3a=0 and Z1b=O, Z2b=S and Z3b=O, (para 32 and See also (IIIc) of Table 2 and (III-f) of Table 3, para 26-27). Bracht also teaches if a 1,3-oxathiolan-2-one is used in the context of the present invention, one of Z1 or Z2 corresponds to an oxygen atom and the other Z1 or Z2 corresponds to a sulfur atom, (para 20), which meets the claimed two cyclic monothiocarbonate formula cited in claims 1-6, 8, and 18. The isophoronediamine meets the claimed cycloaliphatic two primary amino groups cited in claims 1, 10, and 18, and the epoxy resin meets the C) compound cited in claims 1, 11, 12 and 18. When all the above the components are reacted, the urethane groups are formed as cited by the Applicant in their specification.
In the alternative, if it is found that the reference does not anticipated the claims, the claimed formula (I) would have been obvious to one ordinarily skilled in the art before the effective filing date because Bracht teaches the formula
    PNG
    media_image8.png
    225
    496
    media_image8.png
    Greyscale
which encompasses the claimed formula (I) wherein R1 or R2 is a linking group to Z since Bracht further teaches wherein Z1b=O, Z2b=S and Z3b=O, (para 32 and See also (IIIc) of Table 2 and (III-f) of Table 3, para 26-27) and Bracht also teaches if a 1,3-oxathiolan-2-one is used in the context of the present invention, one of Z1 or Z2 corresponds to an oxygen atom and the other Z1 or Z2 corresponds to a sulfur atom, (para 20), and thus, when both Z2a and Z1b above are oxygens, it meets the claimed R1 or R2 as the linking group to Z.

Regarding claim 16, as cited above and incorporated herein, Bracht teaches claim 1. Bracht further teaches the epoxy resin and thiocarbonate are first mixed then is mixed with the amine hardener (para 70). Furthermore, Bracht teaches all the components are mixed together and reacted to cure the composition (para 90-91), which meets all the compounds combined and reacted simultaneously cited in claim 15. Bracht teaches a different order of mixing A) with C) first, and then mixing with B), instead of A) with B) and then C). However, compound C) is an optional component of claim 1 and is thus met by the mixing of A), B) and C) in Bracht.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracht.
Regarding claim 15 and 16, as cited above and incorporated herein, Bracht teaches claim 1. Bracht further teaches the epoxy resin and thiocarbonate are first mixed then is mixed with the amine hardener (para 70). Furthermore, Bracht teaches all the components are mixed together and reacted to cure the composition (para 90-91), which meets all the compounds combined and reacted simultaneously cited in claim 15. Bracht teaches a different order of mixing A) with C) first, and then mixing with B), instead of A) with B) and then C). This is a different order as claimed.
Although the steps are in different order, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV.C. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 21 would be allowable if a terminal disclaimer is filed for US Pat. No. 11,384,207 B2 and 11,365,289 B2 to overcome the above nonstatutory double patenting rejection 

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is EP 2468791 A1 to Bracht et al. (hereinafter Bracht). Bracht teaches a curable epoxy resin formulation comprising a component A obtained by mixing an epoxy resin and a thiocarbonate (para 77), wherein the thiocarbonate used in the invention is the 1,3-oxathiolan-2-one , i.e. the monothiocarbonate (para 20, See also (Ic) of Table 1, and (IIIc) of Table 2), and a curing component B with an amine hardener composition comprising a cycloaliphatic or aliphatic diamine curing agent such as isophoronediamine (IPDA) (para 51 and Examples, para 80 and 81), wherein the above component A and B are mixed together, and reacted/cured (para 90-91). Bracht further teaches the epoxy resin is preferably 
    PNG
    media_image7.png
    138
    473
    media_image7.png
    Greyscale
(para 44), the thiocarbonate has the formula 
    PNG
    media_image8.png
    225
    496
    media_image8.png
    Greyscale
 , (para 31), wherein Z1a=O, Z2a=S and Z3a=0 and Z1b=O, Z2b=S and Z3b=O, (para 32 and See also (IIIc) of Table 2 and (III-f) of Table 3, para 26-27).
Bracht does not teach wherein compound C has at least two non-aromatic ethylenically unsaturated functional groups or is methacryl group as cited in claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
In regard to the nonstatutory double patenting rejection, on page 11-12, the Applicant argues that the present application is the earlier filed application and should be allowed
However, MPEP 804 states that “If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application…” the examiner should withdraw the rejection in the application having the earliest effective filing date. In this case, as cited above and incorporated herein, the provisional nonstatutory double patenting rejection is not the only rejection remaining and thus, must be maintained.
Furthermore, US Pat. No. 11,384,207 B2 and 11,365,289 B2 are patented and are no longer “provisional” and would require a terminal disclaimer to be overcome.
On page 12-13, the Applicant argues that Bracht does not teach the R1 or R2 as the linking group to Z (i.e. adjacent to the Oxygen). This is not persuasive, because as cited above, 
Bracht teaches the formula
    PNG
    media_image8.png
    225
    496
    media_image8.png
    Greyscale
 wherein Z1b=O, Z2b=S and Z3b=O, (para 32 and See also (IIIc) of Table 2 and (III-f) of Table 3, para 26-27) and Bracht also teaches if a 1,3-oxathiolan-2-one is used in the context of the present invention, one of Z1 or Z2 corresponds to an oxygen atom and the other Z1 or Z2 corresponds to a sulfur atom, (para 20), and thus, when both Z2a and Z1b above are oxygens, it meets the claimed R1 or R2 as the linking group to Z.


Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766